79 F.3d 1152
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.David CARTMAN, Plaintiff-Appellant,v.METROPOLITAN LIFE INSURANCE COMPANY, Defendant-Appellee.
No. 94-16603.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Jan. 9, 1996.Decided March 14, 1996.

1
Before:  SCHROEDER and TROTT, Circuit Judges, and REED,* District Judge.

ORDER

2
Plaintiff-Appellant David Cartman has moved for dismissal of the instant appeal pursuant to Fed.R.App.P. 42(b) on the ground that the parties have settled their dispute.   The court therefore orders that this appeal be dismissed with prejudice.


3
APPEAL DISMISSED.



*
 Honorable Edward C. Reed, Jr., Senior United States District Judge for the District of Nevada, sitting by designation